14.1 Code of Ethics OXYSURE SYSTEMS, INC. CODE OF ETHICS Introduction OxySure System, Inc. (the "Company") has adopted this Code of Ethics for its senior financial management to promote honest and ethical conduct and to deter wrongdoing. This Code applies to the Company's Chief Executive Officer and any Chief Financial Officer, treasurer, controller and other senior financial officer that the Company may hire in the future, as well as all Officers of the Company (collectively, "Key Managers"). These individuals hold an important and elevated role in our corporate governance in that they are uniquely capable and empowered to ensure that all stakeholders' interests are appropriately balanced, protected and preserved. Code of Ethics Key Managers shall adhere to and advocate to the best of their knowledge and ability the following principles and responsibilities governing their professional and ethical conduct: 1.Act honestly and ethically, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships. The Company's reputation depends on honesty and integrity. At the Company, we are committed to always doing the right thing. As in all other aspects of our business, we expect our Key Managers to adhere to the highest standards of honesty and integrity. As part of this Code, Key Managers are also expected to keep accurate books and records.
